[Cite as State v. Miller, 2022-Ohio-2554.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2022CA0013
 ERIC MILLER

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Coshocton Municipal
                                                Court, Case No. TRC 2001143 A-C


 JUDGMENT:                                      Affirmed in part; Reversed in part; Final
                                                Judgment Entered

 DATE OF JUDGMENT ENTRY:                        July 25, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 RICHARD J. SKELTON                             JAMES J. ONG
 Assistant Law Director                         201 N. Main Street
 760 Chestnut Street                            Uhrichsville, Ohio 44683
 Coshocton, Ohio 43812
Coshocton County, Case No. 2022CA0013                                                       2


Hoffman, P.J.
       {¶1}    Defendant-appellant Eric Miller appeals the judgment of the Coshocton

Municipal Court convicting him following his plea of no contest to operating a motor

vehicle with a prohibited blood alcohol content (R.C. 4511.19(A)(1)(c)), sentencing him to

sixty days in jail, and ordering him to pay restitution in the amount of $5,042.06. Plaintiff-

appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}    On November 30, 2020, Appellant was driving a motor vehicle in West

Lafayette, Ohio, when he struck a parked vehicle, pushing that vehicle into a yard and

causing serious damage to it.       Officer Aaron Carbajal of the West Lafayette Police

Department was dispatched to the scene of the automobile accident. Upon arrival, Officer

Carbajal discovered Appellant seated on a curb, being treated by emergency medical

personnel. No other persons were present at the scene who appeared to have been

involved in the accident. The officer asked Appellant if he was alright, and received no

response. The officer did not further question Appellant at the scene and did not conduct

field sobriety tests.

       {¶3}    Appellant told one of the emergency medical technicians he was driving the

car which caused the accident; however, this information was not communicated to

Officer Carbajal at the scene. Although Officer Carbajal never directly asked Appellant if

he was driving the vehicle, the officer was present in the back of the ambulance while

emergency medical personnel spoke to Appellant about the accident. When asked how

fast he was going, Appellant responded he was going roughly 30 miles per hour. When

the EMT commented he had to be going faster than 30 miles per hour, Appellant asked

her if she was a cop. Officer Carbajal responded, “No, but I am. And it looks like you
Coshocton County, Case No. 2022CA0013                                                     3


were going faster than that.” Supp. Tr. 30-31. Dispatch had also informed the officer

Appellant was the registered owner of the car.

       {¶4}   Appellant was transported by ambulance to the hospital, where his blood

was tested as a part of his routine care, and his blood alcohol content was found to be

above the statutory limit as set forth in R.C. 4511.19(A)(1)(c). After completing his work

at the scene of the accident, Officer Carbajal went to the hospital to speak with Appellant.

In reviewing the statements Appellant made to the emergency medical personnel,

Appellant confirmed to the officer he had a glass of wine and had taken an Ambien pill

prior to the accident. After receiving the toxicology report from the hospital, Appellant

was cited for driving while under the influence of alcohol, driving with a prohibited blood

alcohol content, and failure to control.

       {¶5}   Appellant filed a motion to suppress chemical tests, observations and

opinions of law enforcement officers regarding his coordination or sobriety, and

statements taken from Appellant. The motion proceeded to an evidentiary hearing in the

Coshocton Municipal Court, at which the primary issue raised by Appellant was the

officer’s lack of knowledge Appellant was the operator of the motor vehicle which caused

the accident. The trial court overruled the motion to suppress.

       {¶6}   Appellant entered a plea of no contest to driving with a prohibited blood

alcohol content in violation of R.C. 4511.19(A)(1)(c), and the remaining charges were

dismissed by the State. Appellant was sentenced to sixty days in jail.

       {¶7}   Subsequently, a restitution hearing was held in the trial court. Following the

hearing, the trial court ordered Appellant to pay restitution to the owner of the parked SUV
Coshocton County, Case No. 2022CA0013                                                   4


he struck in the amount of $5,042.06. It is from the March 14, 2022 judgment of conviction

and sentence Appellant prosecutes this appeal, assigning as error:



             I. THE TRIAL COURT ERRED AS A MATTER OF LAW IN DENYING

      APPELLANT’S MOTION TO SUPPRESS, DUE TO THE FACT THAT THE

      ARRESTING OFFICER DID NOT OBSERVE APPELLANT DRIVING AND

      THE ARRESTING OFFICER HAD NO INFORMATION BEFORE HIM

      THAT THE APPELLANT WAS OPERATING THE MOTOR VEHICLE IN

      QUESTION ON THE DATE OF THE TRAFFIC ACCIDENT.

             II. THE TRIAL COURT ERRED AS A MATTER OF LAW BY NOT

      SUPPRESSING          THE      TOXICOLOGY         REPORT        REGARDING

      APPELLANT’S BLOOD ALCOHOL CONTENT, AS THE ARRESTING

      OFFICER DID NOT OBTAIN A WARRANT FOR SUCH EVIDENCE AS

      REQUIRED BY LAW.

             II. THE TRIAL COURT ERRED AS A MATTER OF LAW BY

      ISSUING AN ORDER OF RESTITUTION AGAINST APPELLANT IN THE

      AMOUNT OF $5,042.06.




                                            I.

      {¶8}   Appellant argues the trial court erred in overruling his motion to suppress

because Officer Carbajal did not observe him driving the vehicle, and did not have

information before him indicating Appellant was operating the vehicle at the time of the

accident.
Coshocton County, Case No. 2022CA0013                                                      5


       {¶9}   We note at the outset it is unclear what evidence Appellant is attempting to

suppress from the alleged lack of knowledge of the officer at the scene of the accident as

to whether Appellant was driving the vehicle. The officer did not stop, detain, or cite

Appellant at the scene of the accident, nor did the officer conduct any field sobriety tests.

As noted by the State, operation is an element of the offense the State would be required

to prove at trial, but in the instant case does not appear pertinent to the issues raised in

Appellant’s motion to suppress.

       {¶10} Nevertheless, we find sufficient evidence in the transcript of the suppression

hearing from which the trial court could conclude the officer had probable cause to believe

Appellant was the operator of the vehicle which caused the accident. Appellant was the

only person present at the scene when the officer arrived who appeared to have been

involved in the accident, as Appellant was the only person being treated for injuries. The

officer was notified by dispatch Appellant was the registered owner of the vehicle involved

in the accident with a parked SUV.      Jordan Reigel, an emergency medical technician

who responded to the accident, testified when Appellant was asked in the ambulance

how fast he was going, Appellant responded he was going roughly 30 miles per hour.

When Reigel noted it appeared Appellant was going faster than that, Appellant asked

Reigel if she was a cop. Officer Carbajal responded, “No, but I am. And it looks like you

were going faster than that.” Tr. 30-31. While the testimony of Officer Carbajal is at times

confusing and contradictory as to when exactly he learned Appellant was driving the

vehicle, there was sufficient evidence in the record from which the trial court could

determine the officer had information which would give the officer probable cause to
Coshocton County, Case No. 2022CA0013                                                      6


believe Appellant was the driver of the vehicle, even though there were no witnesses to

the accident.

      {¶11} The first assignment of error is overruled.

                                               II.

      {¶12} Appellant withdrew his second assignment of error at oral argument in this

matter on July 5, 2022, and accordingly, the second assignment of error is overruled.

                                                     III.

      {¶13} In his third assignment of error, Appellant argues the evidence presented at

the restitution hearing does not support a restitution amount of $5,042.06.

      {¶14} R.C. 2929.18(A)(1) governs restitution orders:



                (A) Except as otherwise provided in this division and in addition to

      imposing court costs pursuant to section 2947.23 of the Revised Code, the

      court imposing a sentence upon an offender for a felony may sentence the

      offender to any financial sanction or combination of financial sanctions

      authorized under this section or, in the circumstances specified in section

      2929.32 of the Revised Code, may impose upon the offender a fine in

      accordance with that section. Financial sanctions that may be imposed

      pursuant to this section include, but are not limited to, the following:

                (1) Restitution by the offender to the victim of the offender's crime or

      any survivor of the victim, in an amount based on the victim's economic loss.

      If the court imposes restitution, the court shall order that the restitution be

      made to the victim in open court, to the adult probation department that
Coshocton County, Case No. 2022CA0013                                                    7


      serves the county on behalf of the victim, to the clerk of courts, or to another

      agency designated by the court. If the court imposes restitution, at

      sentencing, the court shall determine the amount of restitution to be made

      by the offender. If the court imposes restitution, the court may base the

      amount of restitution it orders on an amount recommended by the victim,

      the offender, a presentence investigation report, estimates or receipts

      indicating the cost of repairing or replacing property, and other information,

      provided that the amount the court orders as restitution shall not exceed the

      amount of the economic loss suffered by the victim as a direct and

      proximate result of the commission of the offense. If the court decides to

      impose restitution, the court shall hold a hearing on restitution if the

      offender, victim, or survivor disputes the amount. All restitution payments

      shall be credited against any recovery of economic loss in a civil action

      brought by the victim or any survivor of the victim against the offender.



      {¶15} We review restitution orders under an abuse of discretion standard. See,

e.g., State v. Sheets, 5th Dist. Licking No. 17 CA 44, 2018-Ohio-996, ¶ 15; State v. Cook,

5th Dist. Fairfield No. 16–CA–28, 2017–Ohio–1503, ¶ 8; State v. Andrews, 5th Dist.

Delaware No. 15 CAA 12 0099, 2016–Ohio–7389, ¶ 40. An order of restitution must be

supported by competent and credible evidence from which the trial court can discern the

amount of restitution to a reasonable degree of certainty. State v. Spencer, 5th Dist.

Delaware No. 16 CAA 04 0019, 2017–Ohio–59, ¶ 44 (Citations omitted). Furthermore, a
Coshocton County, Case No. 2022CA0013                                                        8


trial court abuses its discretion if it orders restitution in an amount that does not bear a

reasonable relationship to the actual loss suffered. Id. (Citations omitted).

          {¶16} In the instant case, Kevin Freshwater, the owner of the SUV struck by

Appellant, filled out a restitution request form seeking $3,500 for the vehicle itself, and

$542.06 for other out of pocket expenses, for a total request of $4,042.06. At the

restitution hearing, Freshwater testified he purchased the vehicle for $1200. Tr. 9. He

paid $1600-1700 for parts, and was able to do the repair work to the vehicle himself

because at one time he owned an auto repair shop. Tr. 10. The victim had an estimate

for repair to the damaged vehicle from the person who purchased the victim’s auto repair

shop. The repair estimate was for $4,394.47 for parts, and $2,970 for labor. Tr. 11. He

further had an estimate saying the damage was not reparable due to its severity, and the

vehicle was ultimately totaled. Id. Because the damaged vehicle was the only vehicle

the victim owned capable of driving to Tennessee, the victim’s family rented a vehicle to

travel for a funeral, which cost $542.06. Tr. 12. In addition, the victim testified he incurred

costs of $300-400 for towing and storage of the damaged vehicle before it was totaled.

Tr. 18.

          {¶17} The trial court conducted its own questioning of the victim concerning the

replacement value of the vehicle. The victim stated upon questioning he would not take

$5,000 for the vehicle, because he had “everything fixed underneath of it.” Tr. 30. The

victim, upon further questioning from the court, testified he would probably take $6,000

for the vehicle, as he could probably replace the vehicle for $6,000. The victim stated the

average price to replace the vehicle through Auto Trader is between $3,400 and $4,000,

“and that’s all I really want.” Tr. 31.
Coshocton County, Case No. 2022CA0013                                                       9


       {¶18} The trial court found the value of vehicles in Coshocton County was greater

than the Blue Book value, and found with the labor put into the vehicle, its restitution value

was $4,500. The trial court added the $542.06 rental cost, for a total restitution value of

$5,042.06. Tr. 40.

       {¶19} We find the trial court’s restitution value of the vehicle of $4,500 was not

supported by the evidence presented at the hearing. While the victim testified he put his

own labor into the vehicle, he did not testify as to the monetary value of his labor. Further,

there was no evidence presented at the hearing to support the trial court’s statements

regarding the value of used cars being higher in Coshocton County at the time of the

hearing. The victim testified he paid $1,200 for the SUV, and paid $1600-1700 for parts,

which, when using the high end of his estimate for parts, supports a finding of $2900 for

the amount of money the victim had invested in the vehicle itself. The victim testified he

paid $542.06 to rent a car for a funeral in Tennessee, as a direct and proximate result of

losing the SUV in the accident. The victim further testified he paid $300-400 for the towing

and storage of the totaled SUV, which, again using the high end of his estimate for towing

and storage, brings his total out of pocket expenses related to the accident to $942.06.

We therefore find the evidence presented at the restitution hearing supports a finding of

$3,842.06 in restitution, which amount exceeds the amount of restitution the victim

originally requested.

       {¶20} The third assignment of error is sustained.
Coshocton County, Case No. 2022CA0013                                                   10


      {¶21} The judgment of the Coshocton County Municipal Court is affirmed in all

respects except for restitution. The restitution order is reversed, and pursuant to App. R.

12(B) we hereby enter final judgment of restitution in the amount of $3,842.06.



By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur